Campbell J.
'Johnson was sued as endorser of two promissory notes to his order, dated and payable in Detroit (where the maker resided and the endorser did business), with current rate of exchange on JSTew York. His defense rests entirely xipon the want of negotiable character in such a note, and no other question is presented^
j We consider this point as settled by the decision in Smith v. Kendall, 9 Mich. B. 241, in which it was held by a majority of the court, that making a note payable ^with current exchange did not destroy its negotiability. An attempt has been made to distinguish this case from that, because it is said that note was actually payable in New York, and therefore there could be no exchange on *292it. The court, however, had no judicial knowledge that the note was so payable, and the case was presented upon an entirely different basis, it being assumed to be payable elsewhere. The decision was based exclusively upon the assumption that such notes were negotiable wherever they might have been made payable, and no other question was entertained.
Regarding the point made in the case before us as precisely covered by that adjudication, we are not called upon to discuss it further, j
The judgment must be affirmed, with costs.
Cooley and Christiancy JJ. concurred.
The Chief Justice did not sit.